        Case 2:20-cv-00966-NR Document 391 Filed 08/18/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DONALD J. TRUMP FOR PRESIDENT,               )
 INC.; et al.,                                )
                                              ) CIVIL ACTION NO: 2:20-CV-00966
              Plaintiffs,                     )
                                              ) JUDGE J. NICHOLAS RANJAN
       v.                                     )
                                              )
 KATHY BOOCKVAR, in her capacity as           )
 Secretary of the Commonwealth of             )
 Pennsylvania; et al.,                        )
                                              )
              Defendants.                     )

                              PRAECIPE OF APPEARANCE

TO THE CLERK OF COURTS:

      Please enter the appearance of Carolyn B. McGee on behalf of all Plaintiffs in this matter.

                                              Respectfully submitted,

                                              PORTER WRIGHT MORRIS & ARTHUR LLP

Date: August 18, 2020                    By: /s/ Carolyn B. McGee
                                             Ronald L. Hicks, Jr. (PA #49520)
                                             Jeremy A. Mercer (PA #86480)
                                             Russell D. Giancola (PA #200058)
                                             Carolyn B. McGee (PA #208815)
                                             Six PPG Place, Third Floor
                                             Pittsburgh, PA 15222
                                             (412) 235-4500 (Telephone)
                                             (412) 235-4510 (Fax)
                                             rhicks@porterwright.com
                                             jmercer@porterwright.com
                                             rgiancola@porterwright.com

                                              and

                                              Matthew E. Morgan (DC #989591)
                                              Justin Clark (DC #499621)
                                              (both to be admitted pro hac vice)
                                              Elections, LLC
                                              1000 Maine Ave., SW, 4th Floor
Case 2:20-cv-00966-NR Document 391 Filed 08/18/20 Page 2 of 3



                             Washington, DC 20224
                             (202) 844-3812 (Telephone)
                             matthew.morgan@electionlawllc.com
                             justin.clark@electionlawllc.com

                             Counsel for Plaintiffs




                            -2-
               Case 2:20-cv-00966-NR Document 391 Filed 08/18/20 Page 3 of 3




                                     CERTIFICATE OF SERVICE

             I hereby certify that, on June 30, 2020, a true and correct copy of the foregoing PRAECIPE

OF APPEARANCE was sent to the process servers for service, along with the Summons and

Complaint, on each Defendant.



                                                     Respectfully submitted,

                                                     PORTER WRIGHT MORRIS & ARTHUR LLP

                                               By: /s/ Jeremy A. Mercer
                                                   Ronald L. Hicks, Jr. (PA #49520)
                                                   Jeremy A. Mercer (PA #86480)
                                                   Russell D. Giancola (PA #200058)
                                                   Six PPG Place, Third Floor
                                                   Pittsburgh, PA 15222
                                                   (412) 235-4500 (Telephone)
                                                   (412) 235-4510 (Fax)
                                                   rhicks@porterwright.com
                                                   jmercer@porterwright.com
                                                   rgiancola@porterwright.com

                                                     and

                                                     Matthew E. Morgan (DC #989591)
                                                     Justin Clark (DC #499621)
                                                     (both to be admitted pro hac vice)
                                                     Elections, LLC
                                                     1000 Maine Ave., SW, 4th Floor
                                                     Washington, DC 20224
                                                     (202) 844-3812 (Telephone)
                                                     matthew.morgan@electionlawllc.com
                                                     justin.clark@electionlawllc.com

                                                     Counsel for Plaintiffs




13447152v1
